Citation Nr: 1046931	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.

2.  Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to December 1948, 
January 1951 to September 1953, and from July 1959 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2006 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Veteran testified before a Decision Review Officer in May 
2008 and before the undersigned Acting Veterans Law Judge in 
April 2010; transcripts of these hearings are of record.  

In July 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development, including obtaining a VA medical opinion.  
The action specified in the July 2010 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral peripheral neuropathy of the lower 
extremities had onset during active service.  

2.  The Veteran's bilateral peripheral neuropathy of the lower 
extremities has resulted in the permanent loss of use of one or 
both feet.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.310 (2010).  

2.  The criteria for entitlement to automobile and adaptive 
equipment or adaptive equipment only have been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Peripheral Neuropathy of the Lower 
Extremities

The Veteran is seeking entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities.  He has 
testified that the symptoms of this disability began in service, 
but has also proposed that this disability was caused or 
aggravated by one of his service connected disabilities, such as 
a low back disability or residuals of shrapnel wounds to the 
thigh, or the result of exposure to Agent Orange during his 
service in Vietnam.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall be 
service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL 
amyloidosis.  38 C.F.R. § 3.309(e) (2010).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, (except for 
chloracne and acute and subacute peripheral neuropathy which must 
be manifested to a degree of 10 percent or more within a year of 
the last exposure to an herbicide agent during service).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2010).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, even if the claimed disability is not on the list of 
diseases subject to presumptive service connection due to 
exposure to an herbicide agent, service connection may be 
established by proof that the claimed disability was actually 
caused by exposure to an herbicide agent during service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is clear from the Veteran's VA and private treatment records 
that he has suffered from bilateral peripheral neuropathy of the 
lower extremities for many years.  It appears that the earliest 
reference to this disability of record is an October 1984 
treatment record from Fort Sam Houston.  Additionally, as the 
Veteran served in Vietnam, exposure to herbicides, including 
Agent Orange, is presumed.  

However, the Veteran's service treatment records are negative for 
a diagnosis of peripheral neuropathy of the lower extremities and 
there is no evidence that the Veteran complained of any symptoms 
of peripheral neuropathy in his feet or legs, such as numbness 
and tingling, either during his active service or in the years 
immediately after his separation from service.  

In April 1977, the Veteran was afforded a VA examination in 
connection with a separate claim for VA disability benefits and 
he did not mention any symptoms of peripheral neuropathy of the 
lower extremities, although he did complain of numbness in his 
hands and right knee.

Thus, given the absence of an established diagnosis of peripheral 
neuropathy of the lower extremities in service or within one year 
of service, the Board finds that service connection cannot be 
granted on a presumptive basis due to herbicide expose.  However, 
as noted above, service connection may be established on a direct 
basis by proof that the claimed disability was actually caused by 
exposure to an herbicide agent during service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

VA and private treatment records note that the Veteran reported 
that symptoms of peripheral neuropathy in his lower extremities 
began either in service or shortly after separation from service.  
At the April 2010 hearing, the Veteran testified that while he 
was serving in Vietnam, he experienced frequent problems 
stumbling and sought medical treatment, although this is not 
documented in his service treatment records.  He estimated that 
he first started to notice something was wrong around 1968, and 
his spouse also testified that she observed him having problems 
at that time.  The Board finds this to be evidence favorable to 
his claim.  

The Veteran's VA and private treatment records contain 
speculation by his treatment providers as to the etiology of his 
peripheral neuropathy.  An August 1987 treatment note from Fort 
Carson Hospital lists possible causes of the Veteran's peripheral 
neuropathy such as diabetes mellitus, alcoholism, and exposure to 
toxic chemicals.  A June 1999 VA treatment notes states that the 
Veteran's symptoms are consistent with spinal stenosis.  However, 
most of the Veteran's treatment providers appear to consider 
Agent Orange exposure in service the most likely cause of the 
Veteran's peripheral neuropathy of the lower extremities.  Among 
those attributing the Veteran's peripheral neuropathy to Agent 
Orange exposure are a neurologist at Fort Carson Hospital in 
November 1996, a private podiatrist Dr. G.T. in October 2001, and 
a VA podiatrist in September 2003.  In November 2010, a private 
neurologist, Dr. C.L., submitted a statement in which he 
suggested that the Veteran's "history of Agent Orange exposure 
may have been a contributing factor with regard to the peripheral 
neuropathy."

Unfortunately, all of these opinions are speculative, and 
speculative medical opinions are insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In June 2006, the Veteran was afforded a VA general medical 
examination.  The examiner noted that the Veteran suffered from 
bilateral lower extremity peripheral neuropathy, which he 
concluded was not related to any of the medical conditions for 
which the Veteran was currently service-connected.  He stated 
that the etiology of this disability was unknown.  However, the 
examiner offered no explanation for his opinion.  The Board notes 
that a medical opinion that contains only data and conclusions is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the case was remanded to afford the Veteran a new VA 
examination, which took place in July 2010.  The Veteran reported 
onset of symptoms in his feet while he was on active duty in 
Vietnam.  He noted that at that time, he began having problems 
with stumbling when getting in and out of vehicles.  He described 
a gradual worsening of symptoms since then, with numbness, 
tingling, and weakness of the lower extremities.  The Veteran 
reported that he currently has balance problems when standing or 
walking and must use a cane or walker for assistance.  

The Veteran's gait was observed to be unstable and steppage.  On 
examination he had hypoactive reflexes and diminished sensation 
in the lower extremities.  He had left foot drop.  

Following a physical examination and a review of the record, the 
examiner concluded that it was at least as likely as not that the 
Veteran's bilateral peripheral neuropathy of the lower 
extremities was caused by or a result of Agent Orange exposure in 
service.  The examiner noted that although Agent Orange exposure 
has not been medically proven to be to be related to chronic 
peripheral neuropathy, peripheral neuropathy can develop as a 
result of exposure to chemical toxins and the Veteran's report of 
onset of symptoms in service, as well as the gradual progression, 
unclear etiology, and no other identifiable cause, all raise the 
question of whether his illness is related to Agent Orange 
exposure.  The examiner also opined that it was at least as 
likely as not that the Veteran's peripheral neuropathy was caused 
or aggravated by one of his service connected disabilities.  The 
examiner noted that in addition to peripheral neuropathy, there 
is evidence that the Veteran suffers from chronic lumbar 
radiculopathy secondary to a low back disability which could be 
overlapping and affecting the symptoms of his neuropathy.  The 
examiner ultimately concluded that the Veteran's bilateral 
peripheral neuropathy of the lower extremities had onset in 
service or was caused or aggravated by his active military 
service.  Ultimately, the examiner stated that it is at least as 
likely as not that the Veteran's peripheral neuropathy of the 
lower extremities had onset during his active service or was 
caused by his exposure to Agent Orange during active service.  

The Board has carefully reviewed all the evidence of record and 
finds that while the etiology of the Veteran's peripheral 
neuropathy has never been conclusively determined, the 
preponderance of the evidence show that the Veteran's claimed 
disability was most likely caused by exposure to Agent Orange 
during his service in Vietnam.  Accordingly, entitlement to 
service connection for bilateral peripheral neuropathy of the 
lower extremities is granted.  


Entitlement to Automobile and Adaptive Equipment

The Veteran has also claimed that due to his bilateral peripheral 
neuropathy of the lower extremities, he has essentially lost the 
use of both of his feet and requires a car adapted with hand 
controls to allow him to drive.

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  See 38 U.S.C.A. § 3902(a) 
& (b) (West 2002).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following disabilities: 
(i) the loss or permanent loss of use of one or both feet; (ii) 
the loss or permanent loss of use of one or both hands; or (iii) 
the permanent impairment of vision of both eyes.  See 38 C.F.R. § 
3.808(b)(1) (2010).

A specific application for financial assistance in purchasing a 
conveyance is required which must contain a certification by the 
claimant that the conveyance will be operated only by persons 
properly licensed.  See 38 C.F.R. § 3.308(c) (2010).  In the 
instant case, the Veteran submitted the required application in 
June 2005.  

A veteran who does not qualify as an "eligible person" under the 
foregoing criteria may nevertheless be entitled to adaptive 
equipment, and/or adaptive equipment only, if he is entitled to 
VA compensation for ankylosis of one or both knees, or of one or 
both hips.  See 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv) (2010).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. 
§ 3.50(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or knee 
with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc..., in 
the case of the hand, or balance, propulsion, etc..., in the case 
of a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  See also 38 C.F.R. § 4.63 (2010).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of 
use of a foot include extremely unfavorable ankylosis of the 
knee, complete ankylosis of two major joints of an extremity, 
shortening of the lower extremity of 3 1/2 inches or more, and 
complete paralysis of the external popliteal (common peroneal) 
nerve and consequent foot-drop, accompanied by characteristic 
organic changes including trophic and circulatory disturbances 
and other concomitants confirmatory of complete paralysis of that 
nerve.  See also 38 C.F.R. § 4.63 (2010).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated 
that the relevant inquiry concerning loss of use is not whether 
amputation is warranted, but whether the claimant has had 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  The Court also stated that in accordance 
with 38 C.F.R. § 4.40, the Board is required to consider the 
impact of pain in making its decision and to articulate how pain 
on use was factored into its decision.

At issue in this case is whether the Veteran has a service 
connected disease or injury that results in the loss of use of 
one or both feet.  As the Board has granted service connection 
for bilateral peripheral neuropathy of the lower extremities, it 
will now consider whether this disability causes the loss of use 
of at least one of the Veteran's feet.

The Veteran's VA treatment records, as well as the July 2010 VA 
medical examination note that the Veteran suffers from left foot 
drop, that he has an unstable gait and steppage, and that he 
requires the assistance of a walker to ambulate.  At his April 
2010 hearing, the Veteran testified that due to his peripheral 
neuropathy, he is unable to feel the ground under his feet when 
he walks or feel the pedals when he drives a car.  

In March 2008, the Veteran's VA neurologist, Dr. D.S., submitted 
a note in which she states that the Veteran's peripheral 
neuropathy has resulted in bilateral flexor weakness which causes 
foot drop and is equivalent to the loss of useful movement in his 
feet.  Additionally, the Veteran has lost the ability to feel his 
feet due to severe sensory loss.  

In April 2010, the Veteran's private neurologist, Dr. C.L., 
reported that due to his peripheral neuropathy, the Veteran has 
"very limited use of the lower extremities."  

Based on the above, the Board finds that the Veteran's bilateral 
peripheral neuropathy has resulted in the loss of use of one or 
both feet.  It appears that the Veteran's disability is of such 
severity that he has lost the ability to feel or control the 
movement in his feet.  As such, the Veteran essentially has no 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  Accordingly, entitlement to automobile or 
adaptive equipment or adaptive equipment only is granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities is granted.  

Entitlement to automobile or adaptive equipment or adaptive 
equipment only is granted.  



____________________________________________
JAMES. G. RIENHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


